Case 1:19-mc-20215-FA|\/| Document 8 Entered on FLSD Docket 02/11/2019 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF FLORIDA
Miami Division

Case Number: 19-20215-CIV-MORENO

IN RE APPLICATION OF THE FREE
AND SOVEREIGN MEXICAN STATE
OF QUINTANA ROO FOR JUDICIAL
ASSISTANCE PURSUANT TO

28 U.S.C. § 1782,

/

 

ORDER GRANTING MOTION TO APPEAR PRO HAC VICE

THIS CAUSE came before the Court upon the Motion to Appear Pro Hac Vice (D.E. 6),
filed on Janual_'y 16, 2019.

THE COURT has considered the motion and the pertinent portions of the record, and being
otherwise fully advised in the premises, it is

ADJUDGED that the motion is GRANTED. Attorney John W. Moscow is admitted pro
hac vice to practice before this Court on the above-styled case. The Clerk of the Court shall
provide electronic notice of all filings on this docket to John W, l\/Ioscow at the following email
address: john.rnoscow@ibkrnlaw.com. &

DONE AND ORDERED in Chambers at Miami, Florida, this ( > of February 2019.

 

Copies provided to:

Counsel of Record

